283 F.2d 516
UNITED STATES of America,v.Gilbert D. KORITAN, also known as Gilbert Goldberg, Paul LeeAdams and Wallace Trusty Wallace Trusty, Appellant.
No. 13223.
United States Court of Appeals Third Circuit.
Argued Nov. 14, 1960.Decided Nov. 21, 1960.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Thomas J. Clary, Judge.
George Gershenfeld, Philadelphia, Pa., for appellant.
Robert J. Thompson, Asst. U.S. Atty., Philadelphia, Pa.  (Walter E. Alessandroni, U.S. Atty., James Paul Dornberger, Asst. U.S. Atty., Philadelphia, Pa., on the brief), for appellee.
Before GOODRICH, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
This is an appeal from a conviction for conspiracy.  The case presents the question of the effect of a conviction of one conspirator where the charge against a coconspirator was subsequently nolprossed.  This is the very question presented in our decision in United States v. Fox, 3 Cir., 1942, 130 F.2d 56.  We adhere to our ruling in that case and the judgment of the district court will be affirmed, 182 F. Supp. 143.